                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


  IN THE MATIER OF THE SEARCH OF:

  SAMSUNG SD CARD FOR MICRO SD LOT                   MAGISTRATE NO. 18-1741M
  NUMBER 20170928                                    [UNDER SEAL]

  LACIE EXTERNAL HARD DRIVE SERIAL                   MAGISTRATE NO. 18-1742M
  NUMBER NL3 l 55Q                                   [UNDER SEAL]

  MAC BOOK PRO LAPTOP COMPUTER                       MAGISTRATE NO. 18-l 743M
  SERJAL NUMBER C02RTL8TFVH3                         [UNDER SEAL]

  SCAN DISK ULTRA 64GB THUMB DRIVE                   MAGISTRATE NO. 18-1744M
  IDENTIFYING NUMBER BN160625619B                    [UNDER SEAL]

  ILOK THUMB DRIVE IDENTIFYING                      MAGISTRATE NO. 18-1745M
  NUMBER 0018BC1F                                   [UNDER SEAL]

  PINK COLORED APPLE !PHONE S MODEL                 MAGISTRATE NO. 18-l 746M
  A1633 FCCID BCG-E2946A IC:579C-E2946A             [UNDER SEAL]

  BLACK S9 SAMSUNG GALAXY IMEi:                     MAGISTRATE NO. 18-1747M
  353309091921724 FCCID: A3LSMG96OU                 [UNDER SEAL]


                         MOTION TO UNSEAL SEARCH WARRANTS


               AND NOW comes the United States of America, by its attorneys, Scott W. Brady,

United States Attorney for the Western District of Pem1sylvania, and Jeffrey R. Bengel, Assistant

United States Attorney for said district, and sets forth the following:

               On December 21, 2018, Search Wan-ants were issued in the above-captioned cases.

               The Search Wanants, Affidavit and Returns were then ordered sealed pending

searches of the above-captioned items.




                                                                 ---------·- --.---~-~-
               WHEREFORE, this Honorable Court is respectfully requested to unseal the said

Search Warrants, Affidavit and Returns, due to the fact that the searches have been executed, and

there is no further need for the Search Wanants, Affidavit and Returns to remain sealed.

                                                Respectfully submitted,

                                                SCOTTW. BRADY
                                                United States Attorney




                                         By:
                                                Assistant U.S. Attorney
                                                DC ID No. 1018621
